         Case 1:20-cv-00080-JMC Document 118 Filed 12/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE,
a nonprofit corporation,

       Plaintiff,

v.                                                                 Case No. 1:20-cv-80-JMC

GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation,
GERALD L. SPENCE,
JOHN ZELBST,
REX PARRIS,
JOSEPH H. LOW,
KENT SPENCE, and
JOHN DOE individuals,

       Defendants.

 ORDER GRANTING JOINT MOTION TO CONTINUE SCHEDULING DEADLINES
   AND VACATING IN PART ORDER ON INITIAL PRETRIAL CONFERENCE

       On December 8, 2020, the parties filed a Joint Motion to Continue Scheduling Deadlines

(Doc. 112). In that motion, the parties request that the Court vacate the dates and deadlines that

have net yet elapsed as set forth in the Order on Initial Pretrial Conference (Doc. 75) and as

subsequently modified (Doc. 95). They additionally request that the Court continue Defendants’

deadline for designation of expert witness to December 30, 2020.

       For good cause shown, the Court GRANTS the parties’ Joint Motion to Continue

Scheduling Deadlines and VACATES the dates and deadlines that have not yet elapsed as set forth

in the Order on Initial Pretrial Conference and as subsequently modified. Defendants shall

designate expert witnesses on or before December 30, 2020.

       Magistrate Judge Carman will set a status and scheduling conference by separate order.

       IT IS SO ORDERED.
Case 1:20-cv-00080-JMC Document 118 Filed 12/14/20 Page 2 of 2




                                       Entered for the Court
                                       this the 14th day of December, 2020

                                       /s/ Joel M. Carson III______
                                       Joel M. Carson III
                                       United States Circuit Judge
                                       Sitting by Designation




                              2
